Title: To Alexander Hamilton from Thomas Newton, Junior, 8 August 1791
From: Newton, Thomas, Jr.
To: Hamilton, Alexander


Norfolk [Virginia] August 8, 1791. “On monday last the foundation of the Light house was laid on Cape Henry; it was found necessary to go twenty feet deep below the water table, at the depth of thirteen there was nothing but loose sand, at twenty it appeared solid & firm.… I cou’d come to no others terms with Mr. McCoomb than what is enclosed.… He is perserving & merits much for his industry, the drifting of the sand is truly vexatious, for in an instant there came down fifty cart loads at least, in the foundation after it was cleansed for laying the Stone, which he bore with great patience & immediately set to work & removed it without a murmer. As to the time of payment for the additional work, it must be left to your determination. He has now above fifty hands at work & proceeds as fast as can be expected, but from a Conversation with him he does not think he will finish until October next, twelve months.…”
